Exhibit 10.1

UNOVA, INC.

2004 OMNIBUS INCENTIVE COMPENSATION PLAN

Approved May 6, 2004

Restated to reflect Amendment No. 1 as of May 16, 2006


--------------------------------------------------------------------------------




UNOVA, INC.
2004 OMNIBUS INCENTIVE COMPENSATION PLAN

TABLE OF CONTENTS

 

Page

 

 

 

Section 1.

Purposes; Definitions

3

 

 

 

Section 2.

Administration

6

 

 

 

Section 3.

Share Authorization

7

 

 

 

Section 4.

Eligibility

8

 

 

 

Section 5.

Stock Options

9

 

 

 

Section 6.

Stock Appreciation Rights

10

 

 

 

Section 7.

Restricted Stock and Restricted Stock Units

12

 

 

 

Section 8.

Performance Units/Performance Shares

13

 

 

 

Section 9.

Cash-Based and Other Stock-Based Awards

14

 

 

 

Section 10.

Performance Measures

15

 

 

 

Section 11.

Covered Employee Annual Incentive Awards

16

 

 

 

Section 12.

Term, Amendment and Termination

16

 

 

 

Section 13.

Change of Control Provisions

17

 

 

 

Section 14.

Unfunded Status of Plan

19

 

 

 

Section 15.

Uncertificated Shares

19

 

 

 

Section 16.

Withholding

19

 

 

 

Section 17.

General Provisions

19

 

 

 

Section 18.

Effective Date of Plan

21

 

2


--------------------------------------------------------------------------------




SECTION 1.         Purpose; Definitions

The purpose of the Plan is to give the Company a competitive advantage in
attracting, retaining and motivating officers and other employees and to provide
the Company and its Subsidiaries with a stock plan providing incentives directly
linked to the profitability of the Company’s businesses and increases in
shareholder value.

For purposes of the Plan, the following terms are defined as set forth below:

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations of the Exchange Act.

“Award” means, individually or collectively, a grant under this Plan of Stock
Appreciation Rights, Stock Options, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Covered Employee Annual Incentive Awards,
Cash-Based Awards and Other Stock-Based Awards.

“Award Agreement” means either (i) a written agreement entered into by the
Company and an Eligible Individual setting forth the terms and provisions
applicable to an Award granted under this Plan, or (ii) a written statement
issued by the Company to an Eligible Individual describing the terms and
provisions of such Award.

“Board” means the Board of Directors of the Company.

“Cash-Based Award” means an Award granted to an Eligible Individual as described
in Section 9.

“Change of Control” has the meaning set forth in Section 13(b).

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

“Commission” means the Securities and Exchange Commission, or any successor
agency.

“Committee” means the Committee referred to in Section 2.

“Company” means UNOVA, Inc., a Delaware corporation.

“Covered Employee” means an Eligible Individual who is a “covered employee,” as
defined in Code Section 162(m) and the regulations promulgated under Code
Section 162(m), or any successor statute.

“Covered Employee Annual Incentive Award” means an Award granted to a Covered
Employee as described in Section 10.

“Disability” means permanent and total disability as determined for purposes of
the Company’s Long Term Disability Plan for the staff of the Company’s corporate
headquarters.

“Early Retirement” means retirement from employment with the Company, a
Subsidiary, or Affiliate in circumstances in which the employee would be
entitled to receive retirement benefits under the pension plan of the Company, a
Subsidiary, or an Affiliate under which such employee is covered.

“Eligible Individuals” means officers or other employees of the Company or any
of its Subsidiaries and Affiliates and prospective employees who have accepted
offers of employment from the Company, a

3


--------------------------------------------------------------------------------




Subsidiary, or an Affiliate who are or will be responsible for or contribute to
the management, growth or profitability of the business of the Company, its
Subsidiaries, or Affiliates.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

“Fair Market Value” or “FMV” means , as of any given date, the average of the
highest and lowest per share sales prices reported for a Share during normal
business hours on the New York Stock Exchange (“NYSE”) for such date, , if
traded thereon, or, if not traded thereon, on a national securities exchange, if
traded thereon, or, if not traded thereon, the average of the high and low or
closing bid and asked prices reported on another reporting system that provides
such information on the applicable date, the preceding trading day, the next
succeeding trading day, or an average of trading days, as determined by the
Committee in its discretion. In the event Shares are not publicly traded at the
time a determination of their value is required to be made hereunder, the
determination of their Fair Market Value shall be made by the Committee in such
manner as it deems appropriate. Such definition(s) of FMV shall be specified in
each Award Agreement and may differ depending on whether FMV is in reference to
the grant, exercise, vesting, settlement, or payout of an Award.

“Freestanding SAR” means a SAR that is granted independently of any Stock
Options, as described in Section 6.

“Incentive Stock Option” or “ISO” means an Option to purchase Shares granted
under Section 5 to an Eligible Individual and that is designated as an Incentive
Stock Option and that is intended to meet the requirements of Code Section 422,
or any successor provision.

“Non-Qualified Stock Option” or “NQSO” means an Option that is not intended to
meet the requirements of Code Section 422, or that otherwise does not meet such
requirements.

“Normal Retirement” means retirement from active employment with the Company or
a Subsidiary or an Affiliate as provided for in such entity’s retirement or
pension plan, as applicable.

“Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of this Plan, granted pursuant to Section 9.

“Performance Measures” means measures as described in Section 10 on which
Qualified Performance-Based Awards are based and which are approved by the
Company’s shareholders pursuant to this Plan in order to qualify as Qualified
Performance-Based Awards.

“Performance Period” means the period of time during which the Performance
Measures must be met in order to determine the degree of payout and/or vesting
with respect to an Award.

“Performance Share” means an Award granted to an Eligible Individual, as
described in Section 8.

“Performance Unit” means an Award granted to an Eligible Individual, as
described in Section 8.

“Period of Restriction” means the period when Restricted Stock or Restricted
Stock Units are subject to a substantial risk of forfeiture (based on the
passage of time, the achievement of Performance Measures, or upon the occurrence
of other events as determined by the Committee, in its discretion), as provided
in Section 7.

4


--------------------------------------------------------------------------------




“Plan” means the UNOVA, Inc. 2004 Omnibus Incentive Compensation Plan, as set
forth herein and as hereinafter amended from time to time.

“Plan Year” means the Company’s fiscal year, which begins January 1 and ends
December 31.

“Qualified Performance-Based Award” means an Award designated as such by the
Committee at the time of grant, based upon a determination that (i) the
recipient is or may be a “covered employee” within the meaning of Section
162(m)(3) of the Code in the year in which the Company would expect to be able
to claim a tax deduction with respect to such Award and (ii) the Committee
wishes such Award to qualify for the Section 162(m) Exemption.

“Restricted Stock” means an Award granted under Section 7.

“Restricted Stock Unit” or “RSU” means an Award granted pursuant to Section 7,
except no Shares are actually awarded on the date of grant.

“Retirement” means Normal or Early Retirement.

“Rule 16b-3” means Rule 16b-3 as promulgated by the Commission under Section
16(b) of the Exchange Act, as amended from time to time.

“Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.

“Share” means a share of common stock, par value $.01 per share, of the Company.

“Stock Appreciation Right” means an Award granted under Section 6.

“Stock Option” means an Award granted under Section 5.

“Subsidiary” means any corporation or other entity, whether domestic or foreign,
in which the Company has or obtains, directly or indirectly, a proprietary
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.

“Tandem SAR” means a SAR that is granted in connection with a related Stock
Option pursuant to Section 6 herein, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Stock Option (and
when a Share is purchased under the Stock Option, the Tandem SAR shall similarly
be canceled).

“Termination of Employment” means the termination of the Eligible Individual’s
employment with the Company and any of its Subsidiaries or Affiliates.  An
Eligible Individual employed by a Subsidiary or Affiliate shall also be deemed
to incur a Termination of Employment if the Subsidiary or Affiliate ceases to be
such a Subsidiary or Affiliate, and the Eligible Individual does not immediately
thereafter become an employee of the Company or another Subsidiary or
Affiliate.  Temporary absences from employment because of illness, vacation or
leave of absence and transfers among the Company and its Subsidiaries or
Affiliates shall not be considered Terminations of Employment.  If so determined
by the Committee, an Eligible Individual shall be deemed not to have incurred a
Termination of Employment if the Eligible Individual enters into a contract with
the Company, a Subsidiary, or an Affiliate providing for the rendering by the
Eligible Individual of consulting services to the Company or such Subsidiary or
Affiliate on terms approved by the Committee; however, Termination of Employment
of the Eligible Individual shall occur when such contract ceases to be in
effect.

5


--------------------------------------------------------------------------------




In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.

SECTION 2.         Administration

The Plan shall be administered by the Compensation, Governance and Nominating
Committee or such other committee of the Board as the Board may from time to
time designate (the “Committee”), which shall be composed of not less than two
independent directors, and shall be appointed by and serve at the pleasure of
the Board.

The Committee shall have plenary authority to grant Awards pursuant to the terms
of the Plan to Eligible Individuals.

Among other things, the Committee shall have the authority, subject to its power
to delegate its authority as described below and subject to the other terms of
the Plan:

(a)          To select the Eligible Individuals to whom Awards may from time to
time be granted;

(b)         To determine the number of Shares or other amount to be covered by
each Award granted hereunder;

(c)          To determine the terms and conditions of any Award granted
hereunder, any vesting condition, restriction or limitation (which may be
related to the performance of the Eligible Individual, the Company, any
Subsidiary, or Affiliate, or any business unit of the Company, Subsidiary or
Affiliate) and any vesting acceleration or forfeiture waiver regarding any Award
and the Shares relating thereto, based on such factors as the Committee shall
determine;

(d)         To modify, amend or adjust the terms and conditions of any Award, at
any time or from time to time, including but not limited to Performance
Measures; provided, however, that the Committee may not increase the amount
payable with respect to a Qualified Performance-Based Award or waive or alter
the Performance Measures associated therewith or cause such Qualified
Performance-Based Award to vest earlier than permitted;

(e)          To determine to what extent and under what circumstances Shares and
other amounts payable with respect to an Award shall be deferred; and

(f)            To determine under what circumstances an Award may be settled in
cash or Shares.

The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall
from time to time deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any Award Agreement relating
thereto) and to otherwise supervise the administration of the Plan.

The Committee may act only by a majority of its members then in office, except
that the Committee may, except to the extent prohibited by applicable law or
regulation or the applicable rules of a stock exchange, allocate all or any
portion of its responsibilities and powers to any one or more of its members and
may delegate all or any part of its responsibilities and powers to any person or
persons selected by it; provided, however, that no such delegation may be made
that would cause any Award or transaction to become subject to (or lose an
exemption under) the short-swing profit recovery provisions of Section 16(b) of
the Exchange Act or cause an Award designated as a Qualified Performance-Based
Award not to qualify for, or to cease to qualify for, the Section 162(m)
Exemption.  Any such allocation or delegation may be revoked by the Committee at
any time.

6


--------------------------------------------------------------------------------




Any determination made by the Committee or pursuant to delegated authority
pursuant to the provisions of the Plan with respect to any Award shall be made
in the sole discretion of the Committee or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter.  All decisions made by the Committee or any
appropriately delegated officer pursuant to the provisions of the Plan shall be
final and binding on all persons, including the Company and Eligible
Individuals.

Any authority granted to the Committee may also be exercised by the full Board,
except to the extent that the grant or exercise of such authority would cause
any Award or transaction to become subject to (or lose an exemption under) the
short-swing profit recovery provisions of Section 16(b) of the Exchange Act or
cause an Award designated as a Qualified Performance-Based Award not to qualify
for, or to cease to qualify for, the Section 162(m) Exemption.  To the extent
that any permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control.

SECTION 3.         Share Authorization

(a)          Shares Subject to the Plan.  The maximum number of Shares that may
be issued to Eligible Individuals and their beneficiaries under the Plan shall
be three million (3,000,000) Shares.  Shares issued under the Plan may be
authorized and unissued Shares or may be treasury Shares.

(b)         Incentive Stock Option Limit.  Subject to the limit set forth in
Section 3(a) on the number of Shares that may be issued in the aggregate under
the Plan, the maximum number of Shares that may be issued pursuant to ISOs shall
be two million (2,000,000).

(c)          Share Usage.  Shares covered by an Award shall only be counted as
used to the extent they are actually issued.  Any Shares related to Awards which
terminate by expiration, forfeiture, cancellation, or otherwise without the
issuance of such Shares, are settled in cash in lieu of Shares, or are exchanged
with the Committee’s permission, prior to the issuance of Shares, for Awards not
involving Shares, shall be available again for grant under the Plan.  Moreover,
if the option price of any Stock Option granted under the Plan or the tax
withholding requirements with respect to any Award granted under the Plan are
satisfied by tendering Shares to the Company (by either actual delivery or by
attestation), or if a SAR is exercised, only the number of Shares issued, net of
the Shares tendered, if any, will be deemed delivered for purposes of
determining the maximum number of Shares available for delivery under the Plan. 
The maximum number of Shares available for issuance under the Plan shall not be
reduced to reflect any dividends or dividend equivalents that are reinvested
into additional Shares or credited as additional Restricted Stock, Restricted
Stock Units, Performance Shares, or Stock-Based Awards.

(d)         Annual Award Limits. Unless and until the Committee determines that
an Award to a Covered Employee shall not be designed to qualify as Qualified
Performance-Based Award, the following limits (each an “Annual Award Limit,”
and, collectively, “Annual Award Limits”) shall apply to grants of such Awards
under the Plan:

(i)                         Options: The maximum aggregate number of Shares
subject to Options granted in any one Plan Year to any one Eligible Individual
shall be seven hundred fifty thousand (750,000).

(ii)                      SARs:  The maximum number of Shares subject to Stock
Appreciation Rights granted in any one Plan Year to any one Eligible Individual
shall be seven hundred fifty thousand (750,000).

7


--------------------------------------------------------------------------------




(iii)                   Restricted Stock or Restricted Stock Units:  The maximum
aggregate grant with respect to Awards of Restricted Stock or Restricted Stock
Units in any one Plan Year to any one Eligible Individual shall be two hundred
fifty thousand (250,000).

(iv)                  Performance Units or Performance Shares:  The maximum
aggregate Award of Performance Units or Performance Shares that an Eligible
Individual may receive in any one Plan Year shall be two hundred fifty thousand
(250,000) Shares, or equal to the value of two hundred fifty thousand (250,000)
Shares determined as of the date of vesting or payout, as applicable.

(v)                     Cash-Based Awards:  The maximum aggregate amount awarded
or credited with respect to Cash-Based Awards to any one Participant in any one
Plan Year may not exceed the greater of one hundred thousand (100,000) Shares or
the value of one hundred thousand (100,000) Shares determined as of the date of
vesting or payout, as applicable.

(vi)                  Other Stock-Based Awards:  The maximum aggregate grant
with respect to Other Stock-Based Awards pursuant to Section 9 in any one Plan
Year to any one Eligible Individual shall be one hundred thousand (100,000)
Shares.

(vii)               Covered Employee Annual Incentive Awards:  The maximum
aggregate amount awarded or credited in any one Plan Year with respect to a
Covered Employee Annual Incentive Award shall be determined in accordance with
Section 11.

(e)          Adjustments in Authorized Shares.  In the event of any corporate
event or transaction (including, but not limited to, a change in the stock of
the Company or the capitalization of the Company) such as a merger,
consolidation, reorganization, recapitalization, separation, stock dividend,
stock split, reverse stock split, split up, spin-off, or other distribution of
stock or property of the Company, combination of Shares, exchange of Shares,
dividend in kind, or other like change in capital structure or distribution
(other than normal cash dividends) to shareholders of the Company, or any
similar corporate event or transaction, the Committee, in its sole discretion,
in order to prevent dilution or enlargement of Eligible Individuals’ rights
under the Plan, shall substitute or adjust, as applicable, the number and kind
of Shares that may be issued under the Plan or under particular forms of Awards,
the number and kind of Shares subject to outstanding Awards, the option price or
grant price applicable to outstanding Awards, the Annual Award Limits, and other
value determinations applicable to outstanding Awards.

The Committee, in its sole discretion, may also make appropriate adjustments in
the terms of Awards under the Plan to reflect or related to such changes or
distributions and to modify any other terms of outstanding Awards, including
modifications of Performance Measures and changes in the length of Performance
Periods. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Eligible Individuals under the Plan.

SECTION 4.         Eligibility

Awards may be granted under the Plan to Eligible Individuals.  No grant shall be
made under this Plan to a director who is not an officer or a salaried employee
of the Company or its Subsidiaries and Affiliates.  Subject to the provisions of
the Plan, the Committee may, from time to time, select from all Eligible
Individuals, those to whom Awards shall be granted and shall determine, in its
sole discretion, the nature of, any and all terms permissible by law, and the
amount of each Award.

8


--------------------------------------------------------------------------------




SECTION 5.         STOCK OPTIONS

(a)          Grant of Stock Options.  Subject to the terms and provisions of the
Plan, Stock Options may be granted to Eligible Individuals in such number, and
upon such terms, and at any time and from time to time as shall be determined by
the Committee, in its sole discretion; provided, however, that ISOs may be
granted only to eligible employees of the Company or of any corporate Subsidiary
or Affiliate (as permitted by Section 422 of the Code and the regulations
thereunder).

(b)         Award Agreement.  Each Stock Option grant shall be evidenced by an
Award Agreement that shall specify the option price, the maximum term of the
Stock Option, the number of Shares to which the Option pertains, the conditions
upon which an Option shall become vested and exercisable, and such other
provisions as the Committee shall determine which are not inconsistent with the
terms of the Plan. The Award Agreement also shall specify whether the Stock
Option is intended to be an ISO or a NQSO.

(c)          Option Price.  The option price for each grant of a Stock Option
under this Plan shall be as determined by the Committee and shall be specified
in the Award Agreement.  The option price shall be based on not less than one
hundred percent (100%) of the FMV of the Shares on the date of grant.

(d)         Term.  Each Stock Option shall expire at such time as the Committee
shall determine at the time of grant; provided, however, that no Stock Option
shall be exercisable later than the tenth (10th) anniversary date of its grant.
Notwithstanding the foregoing, for Stock Options granted to Eligible Individuals
that are employed by the Company, a Subsidiary or an Affiliate outside the
United States, the Committee has the authority to grant Stock Options that have
a term greater than ten (10) years.

(e)          Exercise of Stock Options.  Stock Options granted under this
Section 5 shall be exercisable at such times and be subject to such restrictions
and conditions as the Committee shall in each instance approve, which terms and
restrictions need not be the same for each grant or for each Eligible
Individual.

(f)            Payment.  Stock Options granted under this Section 5 shall be
exercised by the delivery of a notice of exercise to the Company or an agent
designated by the Company in a form specified or accepted by the Committee, or
by complying with any alternative procedures which may be authorized by the
Committee, setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for the Shares.

(g)         Restrictions on Share Transferability.  The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of a Stock
Option granted under this Section 5 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.

(h)         Termination of Employment.  Each Eligible Individual’s Award
Agreement shall set forth the extent to which the Eligible Individual or his or
her personal representative shall have the right to exercise the Stock Option
following termination of the Eligible Individual’s employment or provision of
services to the Company, its Affiliates, its Subsidiaries, as the case may be.
Such provisions shall be determined in the sole discretion of the Committee,
shall be included in the Award Agreement entered into with each Eligible
Individual, need not be uniform among all Stock Options issued pursuant to this
Section 5, and may reflect distinctions based on the reasons for termination.

9


--------------------------------------------------------------------------------




(i)             Transferability of Options.

(a)                      Incentive Stock Options. No ISO granted under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Further, all ISOs granted to an Eligible Individual under this Section 5 shall
be exercisable during his or her lifetime only by such Eligible Individual.

(b)                     Nonqualified Stock Options. Except as otherwise provided
in an Eligible Individual’s Award Agreement or otherwise determined at any time
by the Committee, no NQSO granted under this Section 5 may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution; provided, however, that the Board or
Committee may permit further transferability, on a general or a specific basis,
and may impose conditions and limitations on any permitted transferability. 
Further, except as otherwise provided in an Eligible Individual’s Award
Agreement or otherwise determined at any time by the Committee, or unless the
Board or Committee decides to permit further transferability, all NQSOs granted
to an Eligible Individual under this Section 5 shall be exercisable during his
or her lifetime only by such Eligible Individual.  With respect to those NQSOs,
if any, that are permitted to be transferred to another person, references in
the Plan to exercise or payment of the Option Price by the Eligible Individual
shall be deemed to include, as determined by the Committee, the Eligible
Individual’s permitted transferee.

(j)             Notification of Disqualifying Disposition.  If any Eligible
Individual shall make any disposition of Shares issued pursuant to the exercise
of an ISO under the circumstances described in Section 421(b) of the Code
(relating to certain disqualifying dispositions), such Eligible Individual shall
notify the Company of such disposition within ten (10) days thereof.

(k)          Substituting SARs.  Only in the event the Company is not accounting
for equity compensation under APB Opinion No. 25, the Committee may substitute,
without receiving Eligible Individual permission, SARs paid only in Stock for
outstanding Stock Options; provided, however, that the terms of such SARs are
the same as the terms for the Stock Options and the aggregate difference between
the Fair Market Value of the underlying Shares and the grant price of the SARs
is equivalent to the aggregate difference between the Fair Market Value of the
underlying Shares and the Option Price of the Stock Options.

SECTION 6.         Stock Appreciation Rights

(a)          Grant of SARS.  Subject to the terms and conditions of the Plan,
SARS may be granted to Eligible Individuals at any time and from time to time as
shall be determined by the Committee.  The Committee may grant Freestanding
SARS, Tandem SARs, or any combination of these forms of SARs.

Subject to the terms and conditions of the Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each Eligible
Individual and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs.

The grant price for each grant of a Freestanding SAR shall be determined by the
Committee and shall be specified in the Award Agreement. The grant price may
include (but not be limited to) a grant price based on one hundred percent
(100%) of the FMV of the Shares on the date of grant, a grant price that is set
at a premium to the FMV of the Shares on the date of grant, or is indexed to the
FMV of the Shares on the date of grant, with the index determined by the
Committee, in its discretion. The grant price of Tandem SARs shall be equal to
the option price of the related Stock Option.

10


--------------------------------------------------------------------------------




(b)         Award Agreement.  Each SAR Award shall be evidenced by an Award
Agreement that shall specify the grant price, the term of the SAR, and such
other provisions as the Committee shall determine.

(c)          Term of SAR.  The term of a SAR granted under the Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the Award Agreement, no SAR shall be
exercisable later than the tenth (10th) anniversary date of its grant.
Notwithstanding the foregoing, for SARs granted to Eligible Individuals outside
the United States, the Committee has the authority to grant SARs that have a
term greater than ten (10) years.

(d)         Exercise of Freestanding SARs.  Freestanding SARs may be exercised
upon whatever terms and conditions the Committee, in its sole discretion,
imposes.

(e)          Exercise of Tandem SARs.  Tandem SARs may be exercised for all or
part of the Shares subject to the related Stock Option upon the surrender of the
right to exercise the equivalent portion of the related Stock Option. A Tandem
SAR may be exercised only with respect to the Shares for which its related Stock
Option is then exercisable.

Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO (i) the Tandem SAR will expire
no later than the expiration of the underlying ISO; (ii) the value of the payout
with respect to the Tandem SAR may be for no more than one hundred percent
(100%) of the excess of the Fair Market Value of the Shares subject to the
underlying ISO at the time the Tandem SAR is exercised over the option price of
the underlying ISO; and (iii) the Tandem SAR may be exercised only when the Fair
Market Value of the Shares subject to the ISO exceeds the option price of the
ISO.

(f)            Payment of SAR Amount.  Upon the exercise of a SAR, an Eligible
Individual shall be entitled to receive payment from the Company in an amount
determined by multiplying:

(i)                         The excess of the Fair Market Value of a Share on
the date of exercise over the grant price; by

(ii)                      The number of Shares with respect to which the SAR is
exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.

(g)         Termination of Employment. Each Award Agreement shall set forth the
extent to which the Eligible Individual shall have the right to exercise the SAR
following termination of the Eligible Individual’s employment with or provision
of services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with Eligible
Individuals, need not be uniform among all SARs issued pursuant to the Plan, and
may reflect distinctions based on the reasons for termination.

(h)         Nontransferability of SARs.  Except as otherwise provided in an
Award Agreement or otherwise at any time by the Committee, no SAR granted under
the Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Further, except as otherwise provided in an Award Agreement or otherwise at any
time by the Committee, all SARs granted to an Eligible Individual under the Plan
shall be exercisable

11


--------------------------------------------------------------------------------




during his or her lifetime only by such Eligible Individual.  With respect to
those SARs, if any, that are permitted to be transferred to another person,
references in the Plan to exercise of the SAR by the Eligible Individual or
payment of any amount to the Eligible Individual shall be deemed to include, as
determined by the Committee, the Eligible Individual’s permitted transferee.

(i)             Other Restrictions.  The Committee shall impose such other
conditions and/or restrictions on any Shares received upon exercise of a SAR
granted pursuant to the Plan as it may deem advisable or desirable. These
restrictions may include, but shall not be limited to, a requirement that the
Eligible Individual hold the Shares received upon exercise of a SAR for a
specified period of time.

SECTION 7.         Restricted Stock and Restricted Stock Units

(a)          Grant of Restricted Stock or Restricted Stock Units. Subject to the
terms and provisions of the Plan, the Committee, at any time and from time to
time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Eligible Individuals in such amounts as the Committee shall determine.
Restricted Stock Units shall be similar to Restricted Stock except that no
Shares are actually awarded to the Eligible Individual on the date of grant.

(b)         Restricted Stock or Restricted Stock Unit Agreement.  Each
Restricted Stock and/or Restricted Stock Unit grant shall be evidenced by an
Award Agreement that shall specify the Period(s) of Restriction, the number of
Shares of Restricted Stock or the number of Restricted Stock Units granted, and
such other provisions as the Committee shall determine.

(c)          Transferability. Except as provided in this Plan or an Award
Agreement, the Shares of Restricted Stock and/or Restricted Stock Units granted
herein may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated until the end of the applicable Period of Restriction
established by the Committee and specified in the Award Agreement (and in the
case of Restricted Stock Units until the date of delivery or other payment), or
upon earlier satisfaction of any other conditions, as specified by the
Committee, in its sole discretion, and set forth in the Award Agreement or
otherwise at any time by the Committee. All rights with respect to the
Restricted Stock and/or Restricted Stock Units granted to an Eligible Individual
under the Plan shall be available during his or her lifetime only to such
Eligible Individual, except as otherwise provided in an Award Agreement or at
any time by the Committee.

(d)         Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock or Restricted Stock Units
granted pursuant to the Plan as it may deem advisable including, without
limitation, a requirement that Eligible Individuals pay a stipulated purchase
price for each Share of Restricted Stock or each Restricted Stock Unit,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals, time-based restrictions, and/or restrictions under applicable laws or
under the requirements of any stock exchange or market upon which such Shares
are listed or traded, or holding requirements or sale restrictions placed on the
Shares by the Company upon vesting of such Restricted Stock or Restricted Stock
Units.

To the extent deemed appropriate by the Committee, the Company may retain any
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.

Notwithstanding the foregoing, but subject to the provisions of Section 8
hereof, no Award in the form of Restricted Stock or RSUs, the vesting of which
is conditioned only upon the continued service of the Eligible Individual, shall
vest earlier than the first, second and third anniversaries of the date of grant

12


--------------------------------------------------------------------------------




thereof, on each of which dates a maximum of one-third of the Shares subject to
the Award may vest, and no award in the form of Restricted Stock or RSUs, the
vesting of which is conditioned upon the attainment of a specified Performance
Goal or Goals, shall vest earlier than the first anniversary of the date of
grant thereof.

SECTION 8.         Performance Units/Performance Shares

(a)          Grant of Performance Units/Performance Shares.  Subject to the
terms and provisions of the Plan, the Committee, at any time and from time to
time, may grant Performance Units and/or Performance Shares to Eligible
Individuals in such amounts and upon such terms as the Committee shall
determine.

(b)         Value of Performance Units/Performance Shares.  Each Performance
Unit shall have an initial value that is established by the Committee at the
time of grant. Each Performance Share shall have an initial value equal to the
Fair Market Value of a Share on the date of grant. The Committee shall set
Performance Measures in its discretion which, depending on the extent to which
they are met, will determine the value and/or number of Performance
Units/Performance Shares that will be paid out to the Eligible Individual.

(c)          Earning of Performance Units/Performance Shares.  Subject to the
terms of this Plan, after the applicable Performance Period has ended, the
holder of Performance Units/Performance Shares shall be entitled to receive a
payout of the value and number of Performance Units/Performance Shares earned by
the Eligible Individual over the Performance Period, to be determined as a
function of the extent to which the corresponding Performance Measures have been
achieved.

(d)         Form and Timing of Payment of Performance Units/Performance Shares. 
Payment of earned Performance Units/Performance Shares shall be as determined by
the Committee and as evidenced in the Award Agreement. Subject to the terms of
the Plan, the Committee, in its sole discretion, may pay earned Performance
Units/Performance Shares in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Units/Performance Shares
at the close of the applicable Performance Period, or as soon as practicable
after the end of the Performance Period. Any Shares may be granted subject to
any restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.

(e)          Termination of Employment.  Each Award Agreement shall set forth
the extent to which the Eligible Individual shall have the right to retain
Performance Units and/or Performance Shares following termination of the
Eligible Individual’s employment with or provision of services to the Company,
its Affiliates, and/or its Subsidiaries, as the case may be. Such provisions
shall be determined in the sole discretion of the Committee, shall be included
in the Award Agreement entered into with each Eligible Individual, need not be
uniform among all Awards of Performance Units or Performance Shares issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination.

(f)            Nontransferability.  Except as otherwise provided in an Eligible
Individual’s Award Agreement or otherwise at any time by the Committee,
Performance Units/Performance Shares may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, except as otherwise provided in an
Eligible Individual’s Award Agreement or otherwise at any time by the Committee,
an Eligible Individual’s rights under the Plan shall be exercisable during his
or her lifetime only by such Eligible Individual.

13


--------------------------------------------------------------------------------




SECTION 9.         Cash-Based Awards and Other Stock-Based Awards

(a)          Other Stock-Based Awards.  The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to Eligible
Individuals, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

Except with respect to a maximum of five percent (5%) of the Shares authorized
in Section 3(d)(vi), any Awards of Other Stock-Based Awards which vest on the
basis of the Eligible Individual’s continued employment with or provision of
service to the Company shall not provide for vesting which is any more rapid
than annual pro rata vesting over a three (3) year period and any Awards of
Other Stock-Based Awards which vest upon the attainment of Performance Measures
shall provide for a performance period of at least twelve (12) months.

(b)         Grant of Cash-Based Awards.  Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Eligible Individuals in such amounts and upon such terms, including
the achievement of specific Performance Measures, as the Committee may
determine.

(c)          Value of Cash-Based and Other Stock-Based Awards.  Each Cash-Based
Award shall specify a payment amount or payment range as determined by the
Committee. Each Other Stock-Based Award shall be expressed in terms of Shares or
units based on Shares, as determined by the Committee. The Committee may
establish performance goals in its discretion. If the Committee exercises its
discretion to establish performance goals, the number and/or value of Cash-Based
Awards or Other Stock-Based Awards that will be paid out to the Eligible
Individual will depend on the extent to which the Performance Measures are met.

(d)         Payment of Cash-Based Awards and Other Stock-Based Awards.  Payment,
if any, with respect to a Cash-Based Award or an Other Stock-Based Award shall
be made in accordance with the terms of the Award, in cash or Shares, or any
combination thereof, as the Committee determines.

(e)          Termination of Employment.  The Committee shall determine the
extent to which the Eligible Individual shall have the right to receive
Cash-Based Awards or Other Stock-Based Awards following termination of the
Eligible Individual’s employment with or provision of services to the Company,
its Affiliates, and/or its Subsidiaries, as the case may be. Such provisions
shall be determined in the sole discretion of the Committee, such provisions may
be included in an Award Agreement entered into with each Eligible Individual,
but need not be uniform among all Awards of Cash-Based Awards or Other
Stock-Based Awards issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.

(f)            Nontransferability.  Except as otherwise determined by the
Committee, neither Cash-Based Awards nor Other Stock-Based Awards may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided by the Committee, an Eligible Individual’s rights under the
Plan, if exercisable, shall be exercisable during his or her lifetime only by
such Eligible Individual. With respect to those Cash-Based Awards or Other
Stock-Based Awards, if any, that are permitted to be transferred to another
person, references in the Plan to exercise or payment of such Awards by or to
the Eligible

14


--------------------------------------------------------------------------------




Individual shall be deemed to include, as determined by the Committee, the
Eligible Individual’s permitted transferee.

SECTION 10.       Performance Measures

(a)          Performance Measures.  Unless and until the Committee proposes for
shareholder vote and the shareholders approve a change in the general
Performance Measures set forth in this Section 10, the Performance Measures upon
which the payment or vesting of an Award to a Covered Employee (other than a
Covered Employee Annual Incentive Award awarded or credited pursuant to Section
11) that is intended to qualify as Qualified Performance-Based Award shall be
limited to the following Performance Measures:

(i)                                     Net earnings or net income (before or
after taxes);

(ii)                                  Earnings per share (basic or fully
diluted);

(iii)                               Net sales growth or bookings growth;

(iv)                              Net operating profit;

(v)                                 Return measures (including, but not limited
to, return on assets, capital, net capital utilized, equity, or sales);

(vi)                              Cash flow (including, but not limited to,
operating cash flow, free cash flow, and cash flow return on capital);

(vii)                           Earnings before or after taxes, interest,
depreciation, and/or amortization;

(viii)                        Gross or operating profit;

(ix)                                Productivity ratios;

(x)                                   Efficiency ratios;

(xi)                                Share price (including, but not limited to,
growth measures and total shareholder return);

(xii)                             Expense targets;

(xiii)                          Margins;

(xiv)                         Operating efficiency;

(xv)                            Capital efficiency;

(xvi)                         Strategic targets;

(xvii)                      Economic profit;

(xviii)                   Customer satisfaction;

(xix)                           Working capital targets;

(xx)                              Cash value added (“CVA”); and

(xxi)                           Economic value added (“EVA®”).

Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate. The
Committee also has the authority to provide for accelerated vesting of any Award
based on the achievement of Performance Measures pursuant to the Performance
Measures specified in this Section 10.

(b)         Evaluation of Performance. The Committee may provide in any such
Award that any evaluation of performance may include or exclude any of the
following events that occurs during a Performance Period: (i) asset write-downs,
(ii) litigation or claim judgments or settlements, (iii) the effect of changes
in tax laws, accounting principles, or other laws or provisions affecting
reported results, (iv) any reorganization and restructuring programs, (v)
extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 and/or in Management’s Discussion and Analysis of Financial
Condition and Results of Operations appearing in the Company’s annual report to

15


--------------------------------------------------------------------------------




shareholders for the applicable year, (vi) acquisitions or divestitures, (vii)
foreign exchange gains and losses, and (viii) gains and losses on asset sales.
To the extent such inclusions or exclusions affect Awards to Covered Employees,
they shall be prescribed in a form that meets the requirements of the Section
162(m) Exemption.

(c)          Adjustment of Qualified Performance-Based Awards.  Awards that are
designed to qualify as Qualified Performance-Based Awards, and that are held by
Covered Employees, may not be increased. The Committee shall retain the
discretion to reduce such Awards, either on a formula or discretionary basis or
any combination, as the Committee determines.

(d)         Committee Discretion.  In the event that applicable tax and/or
securities laws or stock exchange listing requirements change to permit
Committee discretion to alter the governing Performance Measures without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval. In
addition, in the event that the Committee determines that it is advisable to
grant Awards that shall not qualify as Qualified Performance-Based Award, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m) and may base vesting on Performance Measures other than those set
forth in Section 10(a).

SECTION 11.       Covered Employee Annual Incentive Awards

(a)          Establishment of Incentive Pool.  The Committee may designate
Covered Employees who are eligible to receive a monetary payment in any Plan
Year based on a percentage of an incentive pool equal to the greater of (i) ten
percent (10%) of the Company’s gross profit for the Plan Year, (ii) ten percent
(10%) of the Company’s consolidated operating earnings for the Plan Year, (iii)
ten percent (10%) of the Company’s operating cash flow for the Plan Year, and
(d) ten percent (10%) of the Company’s net income for the Plan Year.  The
Committee shall allocate an incentive pool percentage to each designated Covered
Employee for each Plan Year.  In no event may the incentive pool percentage for
any one Covered Employee exceed twenty-five percent (25%) of the total pool for
the Plan Year.  The sum of the incentive pool percentages for all Covered
Employees cannot exceed one hundred percent (100%) of the total pool for the
Plan Year.

(b)         Determination of Covered Employees’ Portions.  As soon as possible
after the determination of the incentive pool for a Plan Year, the Committee
shall calculate each Covered Employee’s allocated portion of the incentive pool
based upon the percentage established at the beginning of the Plan Year. Each
Covered Employee’s incentive award then shall be determined by the Committee
based on the Covered Employee’s allocated portion of the incentive pool subject
to adjustment in the sole discretion of the Committee. In no event may the
portion of the incentive pool allocated to a Covered Employee be increased in
any way, including as a result of the reduction of any other Covered Employee’s
allocated portion. The Committee shall retain the discretion to reduce such
Awards.

SECTION 12.       Term, Amendment and Termination

(a)          Term.  The Plan will terminate on the tenth anniversary of the
effective date of the Plan, as provided in Section 18.  Under the Plan, Awards
outstanding as of such date shall not be affected or impaired by the termination
of the Plan.

(b)         Amendment, Modification, Suspension, and Termination.  Subject to
Section 12(d), the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate the Plan and any Award Agreement in whole
or in part; provided, however, that, without the prior approval of the Company’s
shareholders and except as provided in Sections 3(d) and 5(k), Stock Options or
SARs issued under the Plan will not be repriced, replaced, or regranted through
cancellation, or by lowering

16


--------------------------------------------------------------------------------




the option price of a previously granted Stock Option or the grant price of a
previously granted SAR, and no amendment of the Plan shall be made without
shareholder approval if shareholder approval is required by law, regulation, or
stock exchange rule.

(c)          Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.  The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 3(e) hereof) affecting the Company or the financial conditions of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Eligible Individuals under the Plan.

(d)         Awards Previously Granted.  Notwithstanding any other provision of
the Plan to the contrary, no termination, amendment, suspension, or modification
of the Plan or an Award Agreement shall adversely affect in any material way any
Award previously granted under the Plan, without the written consent of the
Eligible Individual holding such Award.

SECTION 13.       Change of Control Provisions

(a)          Impact of Event.  Notwithstanding any other provision of the Plan
to the contrary, in the event of a Change of Control:

(i)                         Any Stock Options and SARs outstanding as of the
date such Change of Control is determined to have occurred, and which are not
then exercisable and vested, shall become fully exercisable and vested to the
full extent of the original grant.

(ii)                      The restrictions and deferral limitations applicable
to any Restricted Stock or RSU shall lapse, and such Restricted Stock or RSU
shall become free of all restrictions and become fully vested and transferable
to the full extent of the original grant.

(iii)                   The incentive pool used to determine Covered Employee
Annual Incentive Awards shall be based on the gross profit, consolidated
operating earnings, operating cash flow or net income of the Plan Year
immediately preceding the year of the Change of Control, or such other method of
payment as may be determined by the Committee at the time of the Award or
thereafter but prior to the Change of Control;

(iv)                  The target payout opportunities attainable under all
outstanding Awards of Restricted Stock or Restricted Stock Units whose
restrictions are based on performance criteria, Performance Units, and
Performance Shares, shall be deemed to have been fully earned based on targeted
performance being attained as of the effective date of the Change of Control;

(v)                     The vesting of all Awards denominated in Shares shall be
accelerated as of the effective date of the Change of Control, and shall be paid
out to Eligible Individuals within thirty (30) days following the effective date
of the Change of Control. The Committee has the authority to pay all or any
portion of the value of the Shares in cash;

(vi)                  Awards denominated in cash shall be paid to Eligible
Individuals in cash within thirty (30) days following the effective date of the
Change of Control;

17


--------------------------------------------------------------------------------




(vii)               Upon a Change of Control, unless otherwise specifically
provided in a written agreement entered into between the Eligible Individual and
the Company, the Committee shall pay out all Cash-Based and Other Stock-Based
Awards; and

(viii)            The Committee may also make additional adjustments and/or
settlements of outstanding Awards as it deems appropriate and consistent with
the Plan’s purposes.

(b)         Definition of Change of Control.  For purposes of the Plan, a
“Change of Control” shall mean the happening of any of the following events:

(i)                         An acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 30% or more of either (a) the then outstanding Shares
of the Company (the “Outstanding Company Shares”) or (b) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); excluding, however, the following:  (w) any acquisition directly
from the Company, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (x) any acquisition by the Company, (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (z) any
acquisition pursuant to a transaction which complies with clauses (1), (2) and
(3) of subsection (iii) of this Section 13(b); or

(ii)                      Individuals who, as of the effective date of the Plan,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual who
becomes a member of the Board subsequent to such effective date of the Plan,
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board; but, provided further, that any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be so considered as a member of the Incumbent Board; or

(iii)                   The approval by the shareholders of the Company of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (“Business Combination”) or if
consummation of such Business Combination is subject, at the time of such
approval by shareholders, to the consent of any government or governmental
agency, obtaining of such consent (either explicitly or implicitly by
consummation); excluding, however, such a Business Combination pursuant to which
(1) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Shares and
Outstanding Company Voting Securities immediately prior to such Business
Combination will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding Shares, and the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the

18


--------------------------------------------------------------------------------




Outstanding Company Shares and Outstanding Company Voting Securities, as the
case may be, (2) no Person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or such corporation resulting from such Business Combination) will
beneficially own, directly or indirectly, 30% or more of, respectively, the
outstanding Shares of the corporation resulting from such Business Combination
or the combined voting power of the outstanding voting securities of such
corporation entitled to vote generally in the election of directors except to
the extent that such ownership existed with respect to the Company prior to the
Business Combination and (3) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination will have
been members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(iv)                  The approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company.

SECTION 14.       Unfunded Status of Plan

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation.  The Committee may authorize the creation
of trusts or other arrangements to meet the obligations created under the Plan
to deliver Shares or make payments; provided, however, that unless the Committee
otherwise determines, the existence of such trusts or other arrangements is
consistent with the “unfunded” status of the Plan.

SECTION 15.       Uncertificated Shares

To the extent that the Plan provides for issuance of certificates to reflect the
transfer of Shares, the transfer of such Shares may be effected on a
noncertificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange on which Shares are listed.

SECTION 16.       Withholding

(a)          Tax Withholding.  The Company shall have the power and the right to
deduct or withhold, or require an Eligible Individual to remit to the Company,
the minimum statutory amount to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Plan.

(b)         Share Withholding.  With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
and Restricted Stock Units, or upon the achievement of Performance Measures
related to Performance Shares, or any other taxable event arising as a result of
an Award granted hereunder, Eligible Individuals may elect, subject to the
approval of the Committee, to satisfy the withholding requirement, in whole or
in part, by having the Company withhold Shares having a Fair Market Value on the
date the tax is to be determined equal to the minimum statutory total tax that
could be imposed on the transaction. All such elections shall be irrevocable,
made in writing, and signed by the Eligible Individual, and shall be subject to
any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.

SECTION 17.       General Provisions

(a)          The Committee may require each person purchasing or receiving
Shares pursuant to an Award to represent to and agree with the Company in
writing that such person is acquiring the Shares without a view to the
distribution thereof.  The certificates or book-entry registration for such
Shares may include any legend which the Committee deems appropriate to reflect
any restrictions on transfer.

19


--------------------------------------------------------------------------------




(b)         Notwithstanding any other provision of the Plan or agreements made
pursuant thereto, the Company shall not be required to issue or deliver any
Shares under the Plan prior to fulfillment of all of the following conditions:

(i)                         Listing or approval for listing upon notice of
issuance, of such Shares on the New York Stock Exchange, Inc., or such other
securities exchange as may at the time be the principal market for the Shares;

(ii)                      Any registration or other qualification of such Shares
under any state or federal law or regulation, or the maintaining in effect of
any such registration or other qualification which the Committee shall, in its
absolute discretion upon the advice of counsel, deem necessary or advisable; and

(iii)                   Obtaining any other consent, approval, or permit from
any state or federal governmental agency which the Committee shall, in its
absolute discretion after receiving the advice of counsel, determine to be
necessary or advisable.

(c)          Nothing contained in the Plan shall prevent the Company or any
Subsidiary from adopting other or additional compensation arrangements for its
employees.

(d)         The Plan shall not constitute a contract of employment, and neither
adoption of the Plan nor the grant of an Award shall confer upon any employee
any right to continued employment, nor shall it interfere in any way with the
right of the Company or any Subsidiary to terminate the employment of any
employee at any time.

(e)          The Committee shall establish such procedures as it deems
appropriate for an Eligible Individual to designate a beneficiary to whom any
amounts payable in the event of the Eligible Individual’s death are to be paid
or by whom any rights of the Eligible Individual, after the Eligible
Individual’s death, may be exercised.

(f)            In the case of a grant of an Award to any employee of a
Subsidiary of the Company, the Company may, if the Committee so directs, issue
or transfer the Shares, if any, covered by the Award to the Subsidiary, for such
lawful consideration as the Committee may specify, upon the condition or
understanding that the Subsidiary will transfer the Shares to the employee in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan.  All Shares underlying Awards that are forfeited or
canceled shall revert to the Company.

(g)         The Plan and all Awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware,
without reference to principles of conflict of laws.

(h)         Each person who is or shall have been a member of the Board, or a
Committee appointed by the Board, or an officer of the company to whom authority
was delegated in accordance with Section 2 shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or any failure to act under the Plan and against and from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such action, suit, or
proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf,

20


--------------------------------------------------------------------------------




unless such loss, cost, liability, or expense is a result of his or her own
willful misconduct or gross negligence or except as expressly provided by
statute. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or By-Laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

(i)             In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

(j)             Notwithstanding any provision of the Plan to the contrary, in
order to comply with the laws in other countries in which the Company, its
Affiliates, and/or its Subsidiaries operate or have employees, the Committee, in
its sole discretion, shall have the power and authority to:

(i)                         Determine which Affiliates and Subsidiaries shall be
covered by the Plan;

(ii)                      Determine which employees outside the United States
are eligible to participate in the Plan;

(iii)                   Modify the terms and conditions of any Award granted to
employees outside the United States to comply with applicable foreign laws;

(iv)                  Establish subplans and modify exercise procedures and
other terms and procedures, to the extent such actions may be necessary or
advisable. Any subplans and modifications to Plan terms and procedures
established under this Section by the Committee shall be attached to this Plan
document as appendices; and

(v)                     Take any action, before or after an Award is made, that
it deems advisable to obtain approval or comply with any necessary local
government regulatory exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

SECTION 18.       Effective Date of Plan

The Plan shall be effective as of the date it is approved by the shareholders of
the Company.

21


--------------------------------------------------------------------------------